DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “a recurrent neural network (RNN) including a plurality of multiplication or accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units) configured to respective ones of the plurality of amplified signals” at lines 6-7 has no clear meaning.
As to claim 6, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
As to claim 9, it is rejected for similar reasons with respect to independent claim 1 as set forth above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-22 of U.S. Patent No. 10,972,139. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, conflicting claims 13, 16, 17  include all the claimed limitations. 
As to claim 4, conflicting claim 16 includes all the claimed limitations. 
As to claim 5, conflicting claims 1-22 fail to disclose the plurality of processing units comprise two or more of a NOT logic unit, an AND logic unit, an OR logic unit, a NOR logic unit, a NAND logic unit, or an XOR logic unit.  The examiner, however, takes Official Notice that such processing units are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify conflicting claims 1-22 as claimed, in order to reduce the weight, size, and implementing cost of the processing units.
As to claim 6, conflicting claims 13, 19 include all the claimed limitations. 
As to claim 7, conflicting claim 16 includes all the claimed limitations. 
As to claim 8, conflicting claim 15 includes all the claimed limitations. 
As to claim 9, conflicting claim 16 includes all the claimed limitations. 
As to claim 10, conflicting claim 18 includes all the claimed limitations. 
As to claim 11, conflicting claim 13 includes all the claimed limitations. 
Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-24 of U.S. Patent No. 11,258,473. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 6, conflicting claim 16 includes all the claimed limitations. 
As to claim 7, conflicting claim 16 includes all the claimed limitations. 
As to claim 8, conflicting claim 16 includes all the claimed limitations. 
As to claim 9, conflicting claim 22 includes all the claimed limitations. 
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Regarding the Double Patenting Rejection, applicant’s assets that:
“Applicant notes the Examiner's rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,972,139 and claims 1, 2, and 4-11 over 1-24 of U.S. Patent No. 11,258,473. Applicant respectfully requests that the rejection be held in abeyance until such time as all claims are found otherwise allowable.”
Accordingly, the Double Patenting Rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646